'                                                                                                                                                                                                                                                                                                                                         :-.
                                                                                                                                                                                                                                                                                                                                            s.'
                                                                                                                                                                                                                                                                                                                                              j(jj
                                                                                                                                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                                                                                                                 r.
                                                                                                                                                                                                                                                                                                                                                 'jc-
                                                                                                                                                                                                                                                                                                                                                   ('$
                                                                                                                                                                                                                                                                                                                                                     t:
                                                                                                                         .                                                          '                                                                                                                                                             1           -                                               '

                                                                                                                     '                                                                                                                                                                                                                        A                       . .,
                                                                                                                                                        .                               .                                                                                                                                                                         t                                                        .
                                                                                 .                                   .    ''                                                                                                                                                                                                                                  .
                                                                        '
                                                                                 ,                          .. , ..                ..                           .                                                                                                                                                                1j,j)I
                                                                                                                                                                                                                                                                                                                              .. Jvouw2.j
                                                                                                                                                                                                                                                                                                                                        jj..j.
                                                                                                                                                                                                                                                                                                                                             )
                                                                                                                                                                                                                                                                                                                                             jz
                                                                                                                                                                                                                                                                                                                                              j
                                                                                                                                                                                                                                                                                                                                              :
                                                                                                                                                                                                                                                                                                                                              k
                                                                                                                                                                                                                                                                                                                                              j/
                                                                                                                                                                                                                                                                                                                                               $
                                                                                                                                                                                                                                                                                                                                               .
                                                                                                                                                                                                                                                                                                                                               jjj
                                                                                 .                                                                                                                                                                                                                                                                         w.
                                           ,           -
                                                                                 '         .
                                                                                                            1 t0.lkJ
                                                                                                                   'C.                                                                      ' ---. . '
                                                                   ' ;                                                                                                                                                                                                                                                         Jtjuj
                                                                                                                                                                                                                                                                                                                                   a (; tjukgyy cjEv
                 .                     -                                                   .   .        .
                                                                                                            = r                                                             .               .. . . -          =                                                                                           .                       .
                                                                                                                                                                                                                                                                                                                                  .                           f                                 #




'
               .                                                                                                                                                                        ..                                        . ..                                                                        .                                   .                                                                 ,
                                                                                                                                                                                                                                                                                                                                                  ' '

                     ).
                      -'
                       !l'i
                          '
                          oo                                       '
                                                                     '
                                                                             .                                                     '
                                                                                                                                               .            .                   .           ''            .     ''
                                                                                                                                                                                                                                   '             : -                '.
                                                                                                                                                                                                                                                                     '                                                -
                                                                                                                                                                                                                                                                                                                                                   ..
                                                                                                                                                                                                                                                                                                                                                      -           u. . '' -,'0
                                                                                                                                                                                                                                                                                                                                                                  '                                 .

               '
                                                               .             ,                      .       t   ..
                                                                                                                                                   .
                                                                                                                                                        . .

                                                                                                                                                                    ,
                                                                                                                                                                                    .
                                                                                                                                                                                                                     .    .                  .

                                                                                                                                                                                                                                                          ..   . ..         '
                                                                                                                                                                                                                                                                                         .                        .

                                                                                                                                                                                                                                                                                                                          .
                                                                                                                                                                                                                                                                                                                                  .           .
                                                                                                                                                                                                                                                                                                                                                      '
                                                                                                                                                                                                                                                                                                                                                                                                            .
                                                                                                                                                                                                                                                                                                                                                                                                            .



4yz u;lle
        k U-'
            tk,N M ,vo
                    -c s.klh/ew trbole tl'
                                         lllsk'
                                              qp- <       '#;ox
                                                              .qp
 u yl         x . . Qr W . ww, .ik: sjxy
                                    .   xjs.q% -,jyty)pyjy yjj               .                          .                                                                                             '                       '          '                          '                                                 .'
                                                                                                                                                                                                                                                                                                                          .
                                                                                                                                                                                                                                                                                                                                          .                       -
                     .      k                  .
                                                   PCQ                                                                             .
                                                                                                                                                   :.
                                                                                                                                                                    :                           -.... .?yk      .             .                                          .               ' .                                      :                                                     .                    I '
                                                                                                                                                                                                                                                                                                                                                                                                               -,,,,.,
                                                                                                                                                                                                                                                                                                                                                                                                                     ....
                                                                                                                                                                                                                                                                                                                                                                                                                        -'
                                                                                                                                                                                                                                                                                                                                                                                                                         i
                                                                M Q,                                                                       A                                                    c 9 !. e
                                                                                                                                                                                                .                                                                       ,                                 .
                                                                                                                                                                                                                                                                                                                                                                                                ;
                                                                                                                                                                                                                                                                                                                                                                                                            * '#-Or
                                                                                                                                                                                                                                                     .


    R 'j      e. ,       ...' ..QC
                                 .-.,
                                   . -.-
                                       .. -
                                          .
                                          mmpouxAstu       .% 1 4
                                                           .                               .                                       .       .                                            .                                         . .
                                                                                                                                                                                                                                                      .
                                                                                                                                                                                                                                                                         . .
                                                                                                                                                                                                                                                                        ..

    ?XV t#
         , it
        ' ..
            v c-
               '&'teu>> 0& t oomqx.v ytk klà
                 --                        'vékv w' o o4?+ por Mo:       '                                  .        : .       .                       Ny
                                                                                                                                                                -
                                                                                                                                                                        .                   -
                                                                                                                                                                                                          .                                                                                                                                                .
                                                                                                                                                                                    '

    /.                                                                           '                                       '''9 - -- 4
                                                                                                                                   .                                - .....             .       ...
                                                                                                                                                                                                      '

                                                                                                                                                                                                      .s . ...- .
                                                                                                                                                                                                                     Q'            t
                                                                                                                                                                                                                              . - .-     ..-
                                                                                                                                                                                                                                                     '

                                                                                                                                                                                                                                                     ..    . ... . .. . ...- .           k       19   . ....                  ...     - --                .            ., .     'piw + o .tye -                              .
                                                   #
                                                   .                         ',.               .                                                                .                                                                                                                                                             .
             .                ,                                * .              .              ..           !                                      .
                                                   I                                                            U         .
                                                                                                                                           yj                                                         ..                           . a.n -
                                                                                                                                                                                                                                         .       .                                                   g
                                                                                                                                                                                                                                                                                                     u. .                                                         q                                     ..                                y.
    'st.
    è
    ?'
       eckt
          -ov >,--#4uîtope ps wa 16 ks .. ,
                                          3 r      .                                  o                     .                                          '                                                                                     '                 a.                                '. .                                 '
                                                                                                                                                                                                                                                                                                                                                                      4 llow;           .
                                                                                                                                                                                                                                                                                                                                                                                                                                          .

    &..
    -
         )- .s o/ àwfk %
         .

                         ' k. . :r
                              I '.
                                               'teJ'fze-
                                                       a-o c Qo- os,uzeail
                                                                         : oç -                                                                                                                                                                                                                                                                                                 -



      ;.. . .. . Q jj. .
      .                              .p             ç.
                                                     z
                                                     ,càka op G.j- : . '&pm                         .
                                                                                                                                                        .                                                                                                                       .   ;                                 .                                               ..                                                         .
    k' r                                                   *

             C      +J'
                      jym
                      n )w
                         .

                          jko
                          !mN aa
                              !vjwqq.g y pa'j uY' jo.A.j .,K.,
                                                             .q.
                                                               (5 ,'  .*. .y x
                                                                        .    q

                                                                                     ' '                                                                                ;       x               lw v                 wo       .
                                                                                                                                                                                                                                                                                                                                                                                                        . .
                              j,                                   ..                                                                                                                                         .,,                                     .,       k
                                                                                                                                                                                                                                                               ,         , j,.
                                                                                                                                                                                                                                                                         .                                                                            ..

                           Ykem qu -h -A àe twlofk lv i.qr Aos c$144j ït-
                                                                                                                                                                                                                                                                                                                                                                                    .                         .

    $e1 !1 ftj  àor      ..                                                                                                                                             .
                                                                                                                                                                                        :                                                                                                        '
                                                                                                                                                                                                                                                                                                     .,

                                                                                                                                                                                                                                                                                                                                                                                            4
                                                                                                                                                                                                                                                                                                                                                                                                        .                            ..



    >                                                                                                                                                                                                                                                                                                                                                                                               ..                           '



    !
       ap . . . ''. o
                          . '   (
                                   .  .. .
                                              :.
                                                    rys
                                                      .. .
                                                         x:    j 't<                                .           K                      '
                                                                                                                                                        .                                                                                                                               . . . , ... .                          .. .               .
                                                                                                                                                                                                                                                                                                                                                      .,
                                                                                                                                                                                                                                                                                                                                                           .
                                                                                                                                                                                                                                                                                                                                                      . .. .
                                                                                                                                                                                                                                                                                                                                                                           .
                                                                                                                                                                                                                                                                                                                                                                       . . .            . . .
                                                                                                                                                                                                                                                                                                                                                                                                    '
                                                                                                                                                                                                                                                                                                                                                                                                        .       .       ,,. .
                                                                                                                                                                                                                                                                                                                                                                                                                             '
                                                                                                                                                                                                                                                                                                                                                                                                                                          .

                                                                                                                                                                                                                              e                                                                                                                                                                                                  o
                         '                                                   7 .C '                                      ,                     ,                                                                     .                               .                                       .       ,                                            '.** '
                                                                                                                                                                                                                                                                                                                                                       <                   ..                   .                                '.* s..
                                                       Case 7:19-cv-00588-JLK-RSB Document 1 Filed 08/29/19 Page 1 of 5 Pageid#: 1
        .                                                                           ,                                                                                                                                                                                             ,                                              j                   .                                              t                         :..
                                                                                                                                                                                                                                                                                  .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         jjjp
ô; to.rA $      '
                                .

                                             -                                                          '                                                                                      .o ..                                     '
                                                                                                                                                                                                                                                                                              p ,                                                          lcjl                                                                                                                         ..

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             ;j  j,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  .
.                   '                   ' '                                                                 .
                                                                                                                                                                                                                                                                                            j                                                            .
                                                                                                                                                                                                                                                                                                                                                         ,               /        .                              ,
                                                                                                                                                                                                                                                                                                                                                                                                                 j
                                                                                                                                                                                                                                                                                                                                                                                                                 . J
                                                                                                                                                                                                                                                                                                                                                                                                                   '
                                                                                                                                                                                                                                                                                           :4ps
                                                                                                                                                                                                                                                                                              .>                                                         jlkyv j
                                                                                                                                                                                                                                                                                                                                                               '
                                                                                                                                                                                                                                                                                                                                                               al < m pr f r
                                                                                                                                                                                                                                                                                                                                                                           , (èj
                                                                                                                                                                                                                                                                                                                                                                               4
                                                                                                                ,                          .                                                                                                                                                                                                                                                                                                               .. ...
                                                                            ,
                                                                                                                                                                                           '                                        ' -- '                            .                                                                     '                               @
                                                         ..
q .                                              .            .                                                                                                    .                                                                                                                                                                                           .            j .+.
'                           .
                                ,
                                         .
                                                                                                ,
                                                                                                .
                                                                                                            '
                                                                                                                ,
                                                                                                                             .
                                                                                                                                                               .                   -
                                                                                                                                                                                                                                         4                        .               '    s .s jk,yr$j
                                                                                                                                                                                                                                                                                                  ,qsg5 cluj)scijou
                                                                                                                                                                                                                                                                                                     .-
                                                                                                                                                                                                                                                                                                                                                                                                                                                             -
                ,                                                 .                                     ,                                                                  .                                                                         .
                                                                                                                                                                                                                                                                      & '' .'r                                              x                   .                 v                                                           ))
                                                                                                                                                                                                                                                                                                                                                                                                                               .
                                                                                                                                                                                                                                                                                                                                                                                                                               ' d:                                                                          .


                                    .            '
                                                                      .             .
                                                                                                                                  .
                                                                                                                                                               .
                                                                                                                                                                                                                                              .
                                                                                                                                                                                                                                             .'
                                                                                                                                                                                                                                                 op a .j j                '       '.
                                                                                                                                                                                                                                                                                                                 .               .'                                    .
                                                                                                                                                                                                                                                                                                                                                                                    RS W jy 4
                                                                                                                                                                                                                                                                                                                                                                                    .                   .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                ''
                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ç4  .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     jqJj
.           .                                                                               . .                                   .
                                                                                                                                                                   .
                                                                                                                                                                                                                                                                                            .                                     .
                                                                                                                                                                                                                                                                                                                                                                                                                                                       .

                        '                                    $J/ fx                                                                             e è s m lso> g'
                                                                                                                                                              le Jl1# N q c0:re4 ;00                                                                                                                                                                                                                                                                                        'c.4r>
D ö4 o'ol@-
          .u kotfj.
                  lep '
                      jnhe' . ' ' . e.5                                                                                                                                                e
                                                                                                                                                                                       .                                                     .                . .
                                                                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                                                                                                            ' '      '
                                                                                                                                                                                                                                                                                                                                                                                    ' J.                                           c                            'v'l ' çr
                                                                                                                                                               .
                                                                                                                                                                                                                                                                                                                                                                  g                         .                                 .                                         .
,r
 - 4-Kv O mveou -sil nc                                  '                      '
                                                                                .       .                                                      .
                                                                                                                                                               a
                                                                                                                                                                               .       ...'
                                                                                                                                                                                       '               -                                 ( ,
                                                                                                                                                                                                                                           'g,;s .
                                                                                                                                                                                                                                                 lw ;R.                                ''                   '
                                                                                                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                                                                                                '          *'        .                          '
                                                                                                                                                                                                                                                                                                                                                                                        V,c %                    .
                                                                                                                                                                                                                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                                                                                                                                                                                                                           .                .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                            tpc-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                               t .  .        .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             1'
                                                                  <,                1                               .             1* g                             #.                  :                                            .'                            .                                                    .                   i
                                                                                                                                                                                                                                                                                                                                           j.
                                                                                                                                                                                                                                                                                                                                            o.@i3
                                                                                                                                                                                                                                                                                                                                                b
                                                                                                                                                                                                                                                                                                                                                '                               '                                .                         .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                            '                            .

>                               .                .                                                                       !
                                                                                                                                 js. .                                                                         .
                                                                                                                                                                                                                                                                          o                                                            . .# r                                                                                                          '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Q;e *                                ..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     k
            & rscjs                                                                                     #                                                          ' &.kk          ' kï #$' .           V
                                                                                                                                                                                                        ' o h-$+ u : '
                                                                                                                                                                                                                     (                                                                                                                           .                z                 .
                                                                                                                                                                                                                                                                                                                                                                                        .                                                                       r
                                                                            '
             '                      ..
                                                                                                        .
                                                                                                                                           ..
                                                                                                                                                                   o      o)
                                                                                                                                                                           he
                                                                                                                                                                            :
                                                                                                                                                                              (.o
                                                                                                                                                                               ...-....'
                                                                                                                                                                                       j.jj-y
                                                                                                                                                                                            t
                                                                                                                                                                                            joo
                                                                                                                                                                                              .
                                                                                                                                                                                              ..- ..ùo
                                                                                                                                                                                               .      jt.5g s u.            . . .- . . ..                 .. ..
                                                                                                                                                                                                                                                            .
                                                                                                                                                                                                                                                                          . ...




                                                                                                                                                                                                           '
                '
                i   '
                                                                                    (
                                                                                    .                       .                                          ....' . '                           .
                                                                                                                                                                                                               P'hw'--e ......' . V-
                                                                                                                                                                                                                                  .I '.
                                                                                                                                                                                                                                                                                                            ' .
                                                                                                                                                                                                                                                                                                            .                               .                          ..
                                                                                                                                                                                                                                                                                                                                                                            ,,
                                                                                                                                                                                                                                                                                                                                                                            %.-.''''' , .
                                                                                                                                                                                                                                                                                                                                                                                        n..-'#' '
                                                                                                                                                                                                                                                                                                                                                                                        .'                       ..




    ...7
       - - ..                                                                                                                          -. :clegy$ 4w '
                                                                                                                                               .

                                                                                                                                                                                                                   .
                                                                                                                                                                                                                       ..                                                     .   p-j.
                                                                                                                                                                                                                                                                                     u'
                                                                                                                                                                                                                                                                                      $ï q..
                                                                                                                                                                                                                                                                                           d.'kp.wx'
                                                                                                                                                                                                                                                                                                   ,,                                                                                                                     .                                                                          .
        ..          ..                                                      ..- . .                                          ..                                                                        ..                                                     .           .                 ,                                                    .                              .
                                                                                                                                                                                                                                                                                                                                                                                                                              .                                         .               ?                             '
                                                                                                                                                                                                                                                              '               '
             v                                                    ,                                                                                                                                '                                                                                                                   '
             4          -                        G '                                                                             u)                                        RY                                                            U       .                                          .
                                                                                                                                                                                                                                                                                             It                         >                                *                                  =--                                            . r&                             %Q-1R41
                                                                                                '                                                                                                                                                                                                                                      '
    :
            ..
                                                                                                        . .
                                                                                                                                                                   e                                       .                 .=                  .                                                                                                   ?            '             ,                                     q.  .


                                                                                                                                                                                                                                                                                                                            qg ,y y , ujj1
                                                                                                                                                                                                                                                                                                                                         : ly'' .zpj
                                                                                                                                                                                                                                                                                                                                                   ,p y.o ....o                                                                                                                                                       .
                                                                                                                                                                                                                                                                                                                            .

                                /   .            ..
                                                         x
                                                                       .
                                                                      '..
                                                                                                '
                                                                                                                        . ,
                                                                                                                          --       ,
                                                                                                                                                                                           .s; pv                               .
                                                                                                                                                                                                                                                     '(       .       .                             '...                                         .
                                                                                                                                                                                                                                                                                                                                                              .
                                                                                                                                                                                                                                                                                                                                                              .                 ,

                                                                  A
                                                                                                                    'e                     '                                   '                               '            .-
                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                         '                                    u                     ...
                                                                                                                                                                                                                                                                                                      -.. a                                     .j .                                                                               q                                 .;
    '
                .                                .
                                                     .
                                                                                    .               .
                                                                                                                .                               .
                                                                                                                                                       .       .
                                                                                                                                                                                           .               .                                      ,
                                                                                                                                                                                                                                                  j4
                                                                                                                                                                                                                                                   kt
                                                                                                                                                                                                                                                    jjr - '. 9
                                                                                                                                                                                                                                                             $.;
                                                                                                                                                                                                                                                               )k:-.- .. )
                                                                                                                                                                                                                                                                         j,j
                                                                                                                                                                                                                                                                           k'. '                                                                                                    .                            .l
                                                                                                                                                                                                                                                                                                                                                                                                                  tr
                                                                                                                                                                                                                                                                                                                                                                                                                   .'
                                                                                                                                                                                                                                                                                                                                                                                                                    l;hs...,.
                                                                                                                                                                                                                                                                                                                                                                                                                     .'     k
                                                                                                                                                                                                                                                                                                                                                                                                                            !g-t!.
                                                                                                                                                                                                                                                                                                                                                                                                                              -. ::
                                                                                                                                                                                                                                                                                                                                                                                                                                  )t
                                                                                                                                                                                                                                                                                                                                                                                                                                   j,
                                                                                                                                                                                                                                                                                                                                                                                                                                    !ku
                                                                                                                                                                                                                                                                                                                                                                                                                                      :
                                                                                                                                                                                                                                                                                                                                                                                                                                      )(j
                                                                                                                                                                                                                                                                                                                                                                                                                                        ii
                                                                                                                                                                                                                                                                                                                                                                                                                                         !...(:4!r
                                                                                                                                                                                                                                                                                                                                                                                                                                                 .14
                                                                                                                                                                                                                                                                                                                                                                                                                                                   1j-jjr''
                                                                                                                                                                                                                                                                                                                                                                                                                                                          i
                                '
                                                          ..
                                                               .                                                                 . .                                       .                                       . -..              - .- -...- . -. .:
                                                                                                                                                                                                                                                       -. J                   . ..
                                                                                                                                                                                                                                                                                                         ...... .-(J$.
                                                                                                                                                                                                                                                                                                                     --
                                                                                                                                                                                                                                                                                                                      .--....
                                                                                                                                                                                                                                                                                                                            ;..---
                                                                                                                                                                                                                                                                                                                                 ...... . -
                                                                                                                                                                                                                                                                                                                                          ..   .                                                                                                                                    . ----.---
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             .
                                                                  .
                                                                                                    .                                                                                                                                        y                                                                                             g .
    '                                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                                                                                                                                                                                                                                           j                        .
    ohpz-,-a B                                                                                                       '                                         '-,
                                                                                                                                                                 -. #                                          .îqA <.
                                                                                                                                                                                                                   '
                                                                                                                                                                                                                       . ,.                  -.,---                           ,                 -,.                    . ,                                        .. ,.
                                                                                                                                                                                                                                                                                                                                                                                >pv ,
                                                                                                                                                                                                                                                                                                                                                                                    y
                                                                                                                                                                                                                                                                                                                                                                                    ,4 . ,w r
                                                                                                                                                                                                                                                                                                                                                                                            iqq#
                                                                                                                                                                                                                                                                                                                                                                                            ,           ,



    =0 v ïlëkc.r
    %
    '
               l'u-H #                                                                                                                                                                                 4 +5 U;
                                                                                                                                                                                                             >/     ,:c                                                                                                                    %
                                                                                                                                                                                                                                                                                                                                                                                                                                  )'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        <
                                                                                                                         .                                                                                                                                       .                                                              ''                   .       '.   .                                         ..
                .                                                                                                   .                                                                                                                                                                                .                ...                                                                       .                    .'                            .                            .
                                             '                                                                                                                                         '                                                                      ' -. . . -.                  ..- ...r-        ..                       .- '-
                                                                                                                                                                                                                                                                                                                                         ---r'                                                                                                                                                       '
                                                                                                                         4                                     '           .                   ..              . . . . ... .. .. ...
                                                                                                                                                                                                                            '                '
                                                                                                                                                                                                                                                          -           .                '                             . .-. . - .-                            .    ..        .                   .                                                                '              .
                                                                                                                             .         .                                                                                                                                                                                                                                                                                                                                                                         .
                                         .                                                                                                                                                                                                                            .                                                                                                                                     .                          ,           p

    '                                                             ''                                                                                       hf                                              > nlîdi =/,(( =-)...1-
                                                                                                                                                                                                                                + toh,!
                                                                                                                                                                                                                                      .)R.
                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                         4$:.
                                                                                                                                                                                                                                            .0x.---                   .       ..                                     . -




        kibèkàï*2ups:lbtex skz                                                                                                                                                                                                                                    àf ?ro                                                                                 k', kr-7- k 1 1 b
                                             .       .
                                                         :                                      ,                        .
                                                                                                                                       '   .
                                                                                                                                                       .       s                           s)( Abwew
                                                                                                                                                                                                 .
                                                                                                                                                                                                    vt m'ityAk --
                                                                                                                                                                                                       ..
                                                                                                                                                                                                                /crp
                                                                                                                                                                                                                   -wl's êowà.
                                                                                                                                                                                                                       .     ' ,/: % 'œc-'
                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                         ,
                                                                                                                                                                                                                                         -                        .           .        .            .
                                                                                                                                                                                                                                                                                                                                 r..   .
                                                                                                                                                                                                                                                                                                                                                             -
                                                                                                                                                                                                                                                                                                                                                                                        -           -                              -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 .
                                                                                                                                                                                                   .                 .;                      .                                                                                                       .   ,                                                                .
                                                                                                                                                                                                                                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ,                                a

        !twikr %+. om?
                   ç ..
                        '-/,-öv    6t
                                  ('
                                     Dw fpmvl  'ehY                  lik,     '                                                            '                                                                                                                                                                                                                                                                                                                                        l
        tJqs .c e :-.)--.-yè.p.c.hp.
                    .,             ,  j..
                                    !ù. #
                                        !0.).1       .%h
                                             ..l,:.-ph k...!
                                                           !,-.
                                                              , j.
                                                                 jj
                                                                 -,,;
                                                                    ..,. ...
                                                                           -...,. '.
                                                                           ,                .
                                                                                                                    .                              .


                                                                                                                                                           .
                                                                                                                                                                       .           .


                                                                                                                                                                                                                                                                                                                                                                                                                                           .
                                                                                                                                                                                                                                                                                                                                                                                                                                               .                                . .. '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ,    .
                                                                  Case 7:19-cv-00588-JLK-RSB Document 1 Filed 08/29/19 Page 2 of 5 Pageid#: 2
Case 7:19-cv-00588-JLK-RSB Document 1 Filed 08/29/19 Page 3 of 5 Pageid#: 3
                                 .                   -            z             .         .   '      .       .               :.              ,       .. '                   ' .           . .
.
                         1                                                                     *                         '                                  '       '
    ,.                                                   .
             .r
              y   .. .               .       .           .,           ..                        .
    ..
     ,.' ' '.            ,   shanncn Brooks                   .                           ,   ,- .                            .
         .
                .'
                 (. .'       NUTARYPUBLIC - '
                                            ;'. .?' .' , --... '.u'                     ! ''J
                                                                                            ...'
                                                                                               .                 . . . .. .'.-'-':.                  .. .               .
     xj.,         .      ,   .           .   .       '     ...
                                                          .,                                                                   .        '.                              t   :
             t..u:...>. .., . % '
                   .  :!. - ,..Reg.#.7G190 6 t.j..'
                                                  ,: .
                                                   .,,. ,         .
                                                                      .
                                                                           ..
         '$.'.'.. CimmioisnE: res . .!;.(j. zj   .        . .:                      .
                                                                                    .    ., .            .               . .       ..            .                      .         .
                                                                                                                 )                           ' ' . ''           e                     '




                         Case 7:19-cv-00588-JLK-RSB Document 1 Filed 08/29/19 Page 4 of 5 Pageid#: 4
Case 7:19-cv-00588-JLK-RSB Document 1 Filed 08/29/19 Page 5 of 5 Pageid#: 5
